Citation Nr: 0121764	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tension headaches.

2.  Entitlement to an increased (compensable) evaluation for 
a cyst on the left ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD), claimed as due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS), claimed as due to undiagnosed 
illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of influenza, including fatigue, claimed as due to 
undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
short-term memory loss, claimed as due to undiagnosed 
illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including depression and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues certified to the Board were previously denied in 
rating decisions in 1997 and in 1998, but, despite 
appropriate notification, appeals were not perfected.  Upon 
being informed of the requirement of new and material 
evidence to reopen the claims to service connection, 
previously denied, the veteran indicated his desire to reopen 
the claims as listed on the title page of this decision.

The veteran is claiming entitlement to service connection for 
gastroesophageal reflux disease (GERD) on the basis that it 
is secondary to a service-connected psychiatric disorder, 
specifically, post traumatic stress disorder (PTSD).  The 
Board notes that, as of now, service connection for PTSD or 
any other psychiatric disorder is not in effect.  Should 
service connection for a psychiatric disorder be granted, the 
issue of whether GERD is secondary to it is referred to the 
RO for consideration.


REMAND

In the veteran's February 2001 claim with respect to the 
issues on appeal, the veteran indicated that there were 
recent VA medical records not of record that would support 
his claims.  He repeated this statement again in his May 2001 
substantive appeal.  It does not appear from the record, 
however, that the RO attempted to obtain these records.  VA 
treatment records have been held to be in the constructive 
possession of VA and therefore constructively included in the 
record of a claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, such records must be sought, obtained, 
and reviewed by the agency of original jurisdiction before it 
decides a claim to which they relate.  The Board notes that, 
although the RO indicated in the April 2001 decision and May 
2001 statement of the case that the veteran requested that 
the RO obtain these records with respect to his claims to 
reopen, the RO did not indicate whether it had done so.  The 
Board is under the duty to inform and suggest evidence which 
would be of advantage to the appellant's position under 38 
U.S.C.A. § 5103 (West Supp. 2001) and 38 C.F.R. § 3.103(c) 
(2000).  Therefore, these issues must be remanded in order to 
obtain the VA medical treatment records described by the 
veteran.
 
In addition, there has been a significant change in the law 
during the pendency of this appeal.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA.  With respect 
to the recently enacted law mentioned in the preceding 
paragraph, the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA.

Moreover, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time with respect to the claims on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Furthermore, the Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  With 
respect to the veteran's claim for a compensable rating for 
his service-connected tension headaches, the Board finds that 
a medical examination is required for the following reasons.  
First, there is an ambiguity in the record with respect to 
whether the veteran experiences only tension headaches or 
only migraine headaches or whether the tension and migraine 
headaches are related to each other.  For example, the 
veteran indicated in his May 2001 substantive appeal that he 
believed that his diagnosed migraine headaches were related 
to his service-connected tension headaches.  The Board notes 
that according to an October 2000 VA outpatient treatment 
note, the examiner indicated that the migraine headaches may 
actually be tension headaches due to the location and 
frequency of the attacks.  Although VA subsequently examined 
the veteran in November 2000 with respect to his service-
connected tension headaches, the examiner only diagnosed the 
veteran with migraine headaches and did not discuss the 
veteran's tension headaches, or address the finding made by 
the examiner in the October 2000 VA outpatient treatment 
note.  

Accordingly, in order to identify what pathology should be 
compensated, further development is in order and the veteran 
should be reexamined.  See Webster v. Derwinski, 1 Vet. App. 
155, 159 (1991) (An examiner must differentiate the 
symptomatology caused by a service-connected disorder from 
that caused by a non-service connected disorder.)  In this 
regard, it must be noted that when it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
(2000) requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The examiner should also be asked 
to provide an opinion with respect to whether the service-
connected tension headaches are related to nonservice-
connected tension headaches.

With respect to the veteran's claim for a compensable rating 
for a cyst of the left ear, the RO should determine whether 
an examination is necessary after it obtains and reviews the 
recent VA medical records.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that the veteran submit to a 
requested VA examination when applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Although the further delay caused by this Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following:  

1.  The RO should appropriately contact 
the appellant and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the claimed 
disorders, specifically the VA treatment 
records identified by the veteran in his 
February 2001 statement and May 2001 
substantive appeal.  See Bell.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should appropriately 
inform the appellant of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and current severity of the 
veteran's headaches.  Any indicated 
studies should be performed.  The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  The examiner should review 
the claims folder, including all private 
medical reports related to headache 
treatment, and comment on the severity 
and frequency of the veteran's headaches, 
including the frequency of prostrating 
attacks.  A careful history should be 
taken from the veteran.  The examiner 
should specifically comment on the 
following:

a)  Whether the veteran's headaches 
are tension or migraine in nature.  

b)  If the examiner finds that the 
veteran experiences both tension and 
migraine headaches, he or she should 
determine whether the migraine 
headaches are secondary or related 
to the service-connected tension 
headaches.  

c)  If the examiner determines that 
the migraine headaches are not 
secondary or related to the service-
connected tension headaches, he or 
she should attempt to determine what 
percentage of veteran's headache 
attacks are due to tension and to 
migraines.  

d)  If the examiner is unable to 
determine what percentage of 
veteran's headache attacks are due 
to tension and to migraines, he or 
she should indicate that in the 
report.  

e)  The examiner should also comment 
on the extent to which the veteran's 
headaches interfere with his ability 
to work.  

The rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

4.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance that is provided by the 
Department, including, General Counsel 
precedent opinions, as well as any 
binding and pertinent court decisions 
that are subsequently issued.  The RO 
should also determine whether any other 
development is required with respect to 
the claims on appeal.  In this regard, 
the RO should consider any new evidence 
obtained and determine whether additional 
VA examinations of the veteran are 
warranted.  For example, the veteran 
claims that he has been diagnosed with 
PTSD; if new evidence is obtained showing 
such a diagnosis, the RO may wish to have 
it confirmed by a VA psychiatrist.  VA 
examinations in January and October 1996 
yielded no psychiatric diagnosis, and if 
new evidence becomes of record showing 
such a diagnosis, another evaluation, if 
deemed appropriate, should be with an 
examiner other than he who conducted the 
1996 examinations.  The Board notes that 
using another examiner would be in 
accordance with the recommendation of the 
1996 examiner.

5.  Then, the RO should readjudicate the 
issues on appeal.  The RO should enter 
its determination regarding the 
evaluation of the veteran's headache 
disorder and for a cyst on the left ear, 
and whether compensable ratings are 
warranted.  In readjudicating the new and 
material issues on appeal, the RO should 
consider the standard set forth in 38 
C.F.R. § 3.156(a) (2000).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board 
for further review.  

6.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


